DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cold-field emission electron source and hydrogen containing gas molecules, does not reasonably provide enablement for any possible type of electron source with emission sites formed by a reaction with any type of gas molecules.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Amending claim 1 to recite a cold field emission source and a hydrogen-containing gas would overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. 11,189,453 B2 (hereinafter Liu). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Liu teaches an electron source comprising one or more tips wherein at least one of the tips comprises one or more fixed emission sites and wherein the one or more fixed emission sites comprise a reaction product of metal atoms with gas molecules on a surface of the tip; while the current claim 1 describes forming this structure with no further detail, except that the tip is a needle tip.
Yan teaches an electron source having a needle tip ([0015]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a needle shape for the tip of Liu as a matter of selecting a known tip shape for producing a narrow electron beam in an electron microscopy instrument as described by Yan with no unexpected result.
Regarding claim 2, claim 1 of Liu teaches that the fixed emission sites are formed by reaction of the gas molecules with the metal atoms under an electric field.
Regarding claims 3-7, they are identical to claims 2 and 4-7 of Liu except for the differences in claim 1 described above.
Regarding claim 9, claim 9 of Liu teaches that the gas molecules comprise hydrogen containing gas molecules and one or more of nitrogen-containing gas molecules, carbon containing gas molecules or oxygen containing gas molecules.
Regarding claims 12 and 13, claim 3 of Liu teaches that the electric field is obtained by applying a positive or negative bias voltage or a combination of them, that for the positive voltage applied the resulting field strength comprises a range from 1 V/nm to 50 V/nm, and for the negative voltage applied the resulting field strength comprises a range from 1 V/nm to 30 V/nm.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/966,910 (reference application, hereinafter Liu ‘910). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Liu ‘910 teaches a method of operating an ion source comprising at least one emission site fixed on a tip wherein the emission site is a reaction product formed by metal atoms on a surface of the tip and gas molecules under an electric field.  Since claim 1 of Liu ‘910 gives no details of the operating method the substance of the claim is the structure of the electron emitter which is formed by a generic method in the current claim 1, rendering the current claim 1 obvious.
Regarding claim 2, claim 1 of Liu ‘910 teaches that the fixed emission sites are formed by reaction of the gas molecules with the metal atoms under an electric field.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (US 20150054398 A1).
Regarding claim 1, Yan teaches a method of manufacturing an electron source (electron emitter structure, figure 1), the method comprising:
Forming one or more fixed emission sites (oxide layer 402; oxide coating emits electrons, [0062]) on at least one needle tip (emissive block 200 forming tip 102), the one or more fixed emission sites including a reaction product formed by metal atoms on a surface of the at least one needle tip and gas molecules (forming oxide film by heating emissive block in oxygen-containing gas, [0033-0035]; forming includes oxidizing a metal layer, [0073])..
Regarding claim 2, Yan teaches that the one or more emission sites are formed by reaction of the metal atoms with the gas molecules under an electric field (heating emitter in presence of electric field to diffuse oxide substance and form oxide film, step 824, fig. 2).
Regarding claim 3, Yan teaches that the at least one needle tip comprises a base (binder layer 208) and one or more high-field strength structures on the base (tapering region 204 with top flat platform 202), wherein an outer surface of at least one of the high-field strength structures comprises the metal atoms (metal atoms M deposited on surface of top flat platform, [0073]).
Regarding claim 4, Yan teaches that the high field strength structure comprises a protrusion (tip 102).
Regarding claim 5, Yan teaches that the protrusion has a size in a range from a sub-nanometer order to 100 nanometers order (top platform 202, which is the top of the tip/protrusion 102, preferably has a size less than 10 nanometers, [0062]).
Regarding claim 6, Yan teaches that the protrusion is formed by etching (producing cylinder on top of emissive block by etching, [0024-0027]).
Regarding claim 7, Yan teaches that the needle tip includes a protrusion, and the metal atoms (M) of at least a surface of the protrusion (flat surface 202 coated with metal atoms M, [0074], Specification p. 7 col. 1 lines 55-60) has a greater reaction activity than a surface of other portions of the base in reaction with the gas molecules under a vacuum condition (metal on top of flat surface is oxidized; base is non-reactive due to protective layer, [0073]).
Regarding claim 12, Yan teaches that the electric field is obtained by applying a negative bias voltage ([0074], p. 7 col. 2 lines 13-14).
Regarding claim 14, Yan teaches that a negative bias is applied for forming the fixed emission site, the negative bias voltage is applied to the needle tip to generate an emission current having a current value in an order of microamperes (10 nanoamperes to 10 microamperes, [0073]) and the negative bias voltage is maintained for a predetermined time (10 seconds to 5 minutes reaction time, [0074], p. 7 col. 2 line 4), where the negative bias voltage may be adjusted such that the electron source emits a current of an order of less than 1 mA (e.g. 10 nA) and the needle tip is not changed in morphology or burnt-out (Yan discloses oxidizing a metal film but not changing the shape or causing burn-out).
Regarding claim 16, Yan teaches that the number of fixed emission sites formed is adjusted by adjusting the value of the applied bias voltage and preset duration (controlling voltage and duration to control depth of oxidation of the metal, which determines the number of low-work function emission sites in the film, [0074], p. 7 col. 1 line 63-col. 2 line 5).
Regarding claim 17, Yan teaches that the temperature of a needle tip may be lower than or equal to 1000 K (600-1400 K, [0074]) and a pressure is less than 10-3 Pa (as low as 10-7 torr, [0045], p. 7 col. 2 line 2).
Regarding claim 18, Yan teaches increasing a stability of the emission current by increasing the number of fixed emission sites (i.e. creating a stable emission current, [0074] p. 7 col. 1 lines 39-43, by forming a fixed emission site of an oxide layer, increasing the number of emission sites from zero).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Onishi (WO 2015004981 A1).
Regarding claim 8, Yan teaches all the limitations of claim 3 as described above.  Yan teaches adjusting a structure of the base and/or a structure of the high field strength structure (etching determines the size of the base and high-field strength structure, and the tip radius can be adjusted, [0073]).
Yan does not state that this adjusts the magnitude or consistency of the voltage at which the electron source emits current.
Onishi teaches that adjusting the tip radius adjusts the magnitude of the emission voltage for a cold field cathode (p. 3 paragraph 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention that the tip radius adjustment taught by Yan implicitly adjusts the magnitude of the emission voltage based on the teaching of Onishi.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Smith (US 3,343,256 A).
Regarding claim 9, Yan teaches that the gas molecules include oxygen containing gas molecules.
Yan does not teach that the gas molecules include hydrogen containing gas molecules.
Smith teaches method which oxidizes a layer using water vapor (oxidation in water vapor atmosphere, col. 5 lines 25-27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yan to have water vapor be the oxidation gas as taught by Smith, as a matter of selecting a cheap and readily available oxidizing gas with no unexpected result.  This would result in the gas molecules including both hydrogen containing molecules (water molecules) and oxygen containing molecules (other water molecules).
	Regarding claim 10, Yan teaches that the gas molecules (hydrogen containing gas molecules in the combination with Smith, above) are introduced hydrogen containing gas molecules, and that a rate of formation of the fixed emission sites (the oxide film) is adjusted by adjusting a rate of the introduction of the hydrogen-containing gas molecules  (rate of formation of the film depends on the pressure, i.e. the gas introduction rate, [0074], p; 7 col. 1 line 66-col. 2 line 1).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Schultz (US 20180005791 A1).
Regarding claim 13, Yan teaches all the limitations of claim 12 as described above.  Yan does not teach that wherein for the positive bias voltage applied, a resulting field strength comprises a range from 1 V/nm to 50 V/nm, or wherein for the negative voltage bias applied the resulting field strength comprises a range from 1 V/nm to 30 V/nm.
	Schultz teaches operating an electron beam emitter with a field strength of 1-3 V/nm ([0052]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the oxidizing reaction taught by Yan with a field strength of 1-3 V/nm as taught by Schultz, as Yan teaches that the reaction is performed with a field strength high enough to produce current from the emitter and Schultz teaches that the field strength of 1-3 nm is sufficient to operate (i.e. produce current from) a similar needle-type electron emitter.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Mizuno (JP 2007-265685 A).
Regarding claim 15, Yan teaches all the limitations of claim 12 as described above.  Yan teaches that a bias voltage is applied to the needle tip for a preset duration (10 seconds to 5 minutes, [0074], p. 7 col. 2 line 4).
Yan does not teach that a positive voltage is applied to the needle tip for forming the fixed emission sites, wherein the positive bias voltage has a value less than a value of a bias voltage for field evaporation for forming a protrusion.
Mizuno teaches a method of forming an electron emitter by applying a positive bias voltage to form an oxide film, wherein the positive bias voltage has a value less than a value of a bias voltage for field evaporation (p. 3 paragraphs 3-5).
It would have been obvious to one of ordinary skill in the art to apply a positive voltage to the system of Yan for forming the oxide film, as this is a known method of forming an oxide on a metal emitter layer as taught by Mizuno with no unexpected result, and to have the bias voltage be less than a voltage for field evaporation in order to prevent unwanted removal of atoms from the tip as described by Mizuno.

Allowable Subject Matter
Claims 11 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art does not disclose or make obvious a needle-type emitter with emission sites formed by reacting tungsten with hydrogen-containing gas molecules and oxygen, carbon or nitrogen containing gas molecules to form a hydrogen tungsten compound.  VonAllmen (US 6,573,642 B1) describes forming an emission site including deuterated tungsten but does not teach a needle tip or using a gas with hydrogen-containing gas molecules and oxygen, carbon or nitrogen containing gas molecules.
Regarding claim 19, the prior art does not disclose or make obvious forming a fixed emission site on a needle tip by exposing a metal tip to a gas and then applying an electric field so that gas molecules are adsorbed on the fixed emission site to remove the emission site.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881